Cook, J.,
dissenting. Because I agree with the court of appeals’ unanimous conclusion that the contempt proceedings against Dr. Corn were, and remained, civil in nature, I respectfully dissent.
Respondent initiated contempt proceedings against Dr. Corn when he did not produce documents sought by the plaintiffs. The purpose of the proceedings was to coerce Dr. Corn to comply with the court’s order to produce the documents for the benefit of the plaintiffs. “If sanctions are primarily designed to benefit the complainant through remedial or coercive means, then the contempt proceeding is civil.” Denovchek v. Trumbull Cty. Bd. of Commrs. (1988), 36 Ohio St.3d 14, 16, 520 N.E.2d 1362, 1364, citing Brown v. Executive 200, Inc. (1980), 64 Ohio St.2d 250, 253, 18 O.O.3d 446, 448, 416 N.E.2d 610, 613. As the appellate panel concluded, “[n]ow that the Crow litigation has been settled and dismissed, the civil contempt hearing for the benefit of the plaintiffs must also end. The pursuit of documents from Dr. Corn * * * is over.” State ex rel. Corn v. Russo (Nov. 24, 1999), Cuyahoga App. No. 76730, unreported, 1999 WL 1085519, at *7.
The majority concedes that the contempt proceedings against Dr. Corn were, at their inception, in the nature of civil contempt. But the majority concludes that the contempt proceedings “became” criminal in nature at some point after the proceedings had begun. The majority’s approach is based not on the underlying purpose of the contempt proceedings against Dr. Corn, which is the appropriate inquiry in these cases,4 but rather on the post hoc characterization of *559those proceedings suggested by respondent after Dr. Corn sought a writ of prohibition questioning her jurisdiction to proceed.
The majority’s approach conflicts with this court’s prior recognition of the fact that even though contempt proceedings are sui generis, and thus neither wholly civil nor wholly criminal, “for certain purposes we have found it necessary to classify contempt proceedings as either ‘civil’ or ‘criminal.’ ” (Emphasis added.) Denovchek, 36 Ohio St.3d at 16, 520 N.E.2d at 1364.
One of the reasons that courts categorize contempt proceedings as either civil or criminal (and not as a continuum consisting of both) is so that courts may determine, with some degree of consistency, whether contempt proceedings initiated for a particular purpose may continue after dismissal of the underlying action. See, e.g., Cooter & Gell v. Hartmarx Corp. (1990), 496 U.S. 384, 395-396, 110 S.Ct. 2447, 2455-2456, 110 L.Ed.2d 359, 375. Another reason that courts assign contempt proceedings into one of these two categories is that “notwithstanding the many elements of similarity in procedure and in punishment, there are some differences between the two classes of proceedings which involve substantial rights and constitutional privileges. * * * [I]t is certain that in proceedings for criminal contempt the defendant is presumed to be innocent, he must be proved to be guilty beyond a reasonable doubt, and cannot be compelled to testify against himself.” Gompers v. Bucks Stove & Range Co. (1911), 221 U.S. 418, 444, 31 S.Ct. 492, 499, 55 L.Ed. 797, 807, citing Boyd v. United States (1886), 116 U.S. 616, 6 S.Ct. 524, 29 L.Ed. 746. Today’s decision blurs the distinction that courts have developed for these purposes.
The majority cites no legal authority for its conclusion that civil contempt proceedings can, in midstream, transform into criminal contempt proceedings that will survive dismissal of the underlying action. Though the majority eventually quotes from the United States Supreme Court’s decision in Cooter & Gell, supra, that case begs the question presented here, for it simply stands for the generally accepted proposition that “[a] criminal contempt charge is * * * not part of the original action,” and that imposition of criminal contempt sanctions may occur after termination of the underlying action. (Emphasis added.) Cooter & Gell, 496 U.S. at 396, 110 S.Ct. at 2456, 110 L.Ed.2d at 375. Though Cooter holds that criminal contempt proceedings survive dismissal of the underlying action, the issue here is whether civil contempt proceedings may be characterized in retrospect as having become criminal contempt proceedings in order to apply that rule.
In her briefs, respondent relies on our Kilbane case as an example of this court’s refusal to “pigeonhole” contempt sanctions as being solely civil or criminal. See State v. Kilbane (1980), 61 Ohio St.2d 201, 15 O.O.3d 221, 400 N.E.2d 386. Respondent correctly notes that in Kilbane, this court rejected the conten*560tion that every conditional contempt is civil contempt. Id. at 206, 15 O.O.3d at 224, 400 N.E.2d at 390. But Kilbane, like Cooler, stopped well short of holding that what begins as one category of contempt proceedings may become another type. In fact, in Kilbane this court decided that the addition of conditions to a criminal contempt sanction did not transform criminal contempt into civil contempt because the addition of these conditions did not alter the “overriding punitive purpose” of the proceedings. Id. at 206, 15 O.O.3d at 224, 400 N.E.2d at 391.
McLaughlin & McCaffrey, L.L.P., Patrick M. McLaughlin, W. Joseph Melnik and Colin R. Jennings, for appellees.
Zukerman, Daiker & Lear Co., L.P.A., Larry W. Zukerman and S. Michael Lear, for appellant.
My position in this case should not be construed as disapproving of a trial court’s inherent power to impose criminal contempt sanctions. Before an underlying case is dismissed, trial courts may impose sanctions to punish offenses against the dignity or process of the court, or to coerce compliance with orders that were for the benefit of a party. But I agree with the court of appeals that once an underlying case is dismissed, trial courts lack jurisdiction to pursue contempt sanctions for violations of orders intended to benefit a party to the underlying case.
For the foregoing reasons, I would affirm the court of appeals’ decision granting the writ.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.

. “ ‘It is not the fact of punishment but rather its character and purpose that often serve to distinguish’ civil from criminal contempt.” Shillitani v. United States (1966), 384 U.S. 364, 369, 86 S.Ct. 1531, 1535, 16 L.Ed.2d 622, 627, quoting Gompers v. Bucks Stove & Range Co. (1911), 221 U.S. 418, 441, 31 S.Ct. 492, 498, 55 L.Ed. 797, 806. See, also, State v. Kilbane (1980), 61 Ohio St.2d 201, 206, 15 O.O.3d 221, 224, 400 N.E.2d 386, 390 (“The inquiry to be made under this test is ‘what does the court primarily seek to accomplish by imposing sentence?’ ” quoting Shillitani, 384 U.S. at 370, 86 S.Ct. at 1535, 16 L.Ed.2d at 627).